Exhibit 10.39

SECOND AMENDED AND RESTATED

LOAN AND SECURITY MODIFICATION AGREEMENT

This Second Amended and Restated Loan and Security Modification Agreement is
entered into as of July 14, 2008 (“Modification Agreement”), by and between KANA
SOFTWARE, INC. (the “Borrower”) and Bridge Bank, National Association
(“Lender”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may be
owing by Borrower to Lender, Borrower is indebted to Lender pursuant to, among
other documents, a Second Amended and Restated Loan and Security Agreement,
dated March 28, 2008 by and between Borrower to Lender, as may be amended from
time to time (the “Loan and Security Agreement”). Capitalized terms used without
definition herein shall have the meanings assigned to them in the Loan and
Security Agreement.

Hereinafter, all indebtedness owing by Borrower to Lender shall be referred to
as the “Indebtedness” and the Loan and Security Agreement and any and all other
documents executed by Borrower in favor of Lender shall be referred to as the
“Existing Documents.”

2. DESCRIPTION OF CHANGE IN TERMS.

A. Modification(s) to Loan and Security Agreement:

1) The following definition is hereby added to Section 1.1 of the Loan and
Security Agreement to read as follows:

“Shares” means (i) sixty five percent (65%) of the issued and outstanding
capital stock, membership units or other securities owned or held of record by
Borrower in any Subsidiary of Borrower which is not an entity organized under
the laws of the United States or any state or territory thereof, and (ii) one
hundred percent (100%) of the issued and outstanding capital stock, membership
units or other securities owned or held of record by Borrower in any Subsidiary
of such Borrower which is an entity organized under the laws of the United
States or any state or territory thereof.

2) Section 2.2 of the Loan and Security Agreement is amended in its entirety to
read as follows:

2.2 Overadvances. If the sum of aggregate amount of the outstanding Advances
plus any amounts outstanding under the Letter of Credit Sublimit, the Cash
Management Sublimit and the Foreign Exchange Sublimit exceeds the lesser of the
Revolving Line or the Borrowing Base at any time, Borrower shall immediately pay
to Bank, in cash, the amount of such excess. If at any time the aggregate Credit
Extensions exceed $10,000,000 Borrower will pay the amount of such excess to
Bank. Unless otherwise agreed by Bank, such payment shall be deemed to be made
on account of the Advances.

3) A new Section 4.4 is hereby added to the Loan and Security Agreement to read
as follows:

4.4 Pledge of Collateral. Borrower hereby pledges, assigns and grants to Bank a
security interest in all the Shares held or owned of record by Borrower,
together with all proceeds and substitutions thereof, all cash, stock and other
moneys and property paid thereon, all rights to subscribe for securities
declared or granted in connection therewith, and all other cash and noncash
proceeds of the foregoing, as security for the performance of the Obligations.
The certificate or certificates for the Shares will be immediately delivered to
Bank, accompanied by an instrument of assignment duly executed in blank by the
Borrower. To the extent required by the terms and



--------------------------------------------------------------------------------

conditions governing the Shares, Borrower shall cause the books of each entity
whose Shares are part of the Collateral and any transfer agent to reflect the
pledge of the Shares. Upon the occurrence of an Event of Default hereunder and
upon five (5) days prior written notice to Borrower, Bank may effect the
transfer of any securities included in the Collateral (including but not limited
to the Shares) into the name of Bank and cause new certificates representing
such securities to be issued in the name of Bank or its transferee. Borrower
will execute and deliver such documents, and take or cause to be taken such
actions, as Bank may reasonably request to perfect or continue the perfection of
Bank’s security interest in the Shares. Unless an Event of Default shall have
occurred and be continuing, Borrower shall be entitled to exercise any voting
rights with respect to the relevant Shares and to give consents, waivers and
ratifications in respect thereof, provided that no vote shall be cast or
consent, waiver or ratification given or action taken which would constitute or
create any violation of any of the terms of this Agreement. All such rights to
vote and give consents, waivers and ratifications shall terminate upon the
occurrence and continuance of an Event of Default.

4) A new Section 5.18 is hereby added to the Loan and Security Agreement to read
as follows:

5.18 Shares. Borrower has full power and authority to create a first lien on the
Shares and no disability or contractual obligation exists that would prohibit
Borrower from pledging the Shares pursuant to this Agreement. To Borrower’s
knowledge, there are no subscriptions, warrants, rights of first refusal or
other restrictions on transfer relative to, or options exercisable with respect
to the Shares. The Shares have been and will be duly authorized and (to the
extent such concepts are applicable under the laws under which the applicable
entity was formed) validly issued, fully paid and non-assessable. To Borrower’s
knowledge, the Shares are not the subject of any present or threatened suit,
action, arbitration, administrative or other proceeding, and Borrower does not
know of any reasonable grounds for the institution of any such proceedings.

5) A new section 9.8 is hereby added to the Loan and Security Agreement to read
as follows:

9.8 Shares.

(a) Borrower recognizes that Bank may be unable to effect a public sale of any
or all the Shares, by reason of certain prohibitions contained in federal
securities laws and applicable state securities laws or otherwise, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to the
distribution or resale thereof. Borrower acknowledges and agrees that any such
private sale may result in prices and other terms less favorable than if such
sale were a public sale and, notwithstanding such circumstances, agrees that any
such private sale shall be deemed to have been made in a commercially reasonable
manner. Bank shall be under no obligation to delay a sale of any of the Shares
for the period of time necessary to permit the issuer thereof to register such
securities for public sale under federal securities laws or under applicable
state securities laws, even if such issuer would agree to do so.

(b) Upon the occurrence of an Event of Default, Bank shall have the right to
exercise all such rights as a secured party under the California Uniform
Commercial Code as it, in its sole judgment, shall deem necessary or
appropriate, including without limitation the right to liquidate the Shares and
apply the proceeds thereof to reduce the Obligations.

Effective only upon the occurrence and during the continuance of an Event of
Default, Borrower hereby irrevocably appoints Bank (and any of Bank’s designated
officers, or employees) as Borrower’s true and lawful attorney to enforce
Borrower’s rights against any Subsidiary, including the right to compel any
Subsidiary to make payments or distributions owing to Borrower.



--------------------------------------------------------------------------------

3. CONSISTENT CHANGES. The Existing Documents are each hereby amended wherever
necessary to reflect the changes described above.

4. [RESERVED].

5. NO DEFENSES OF BORROWER/GENERAL RELEASE. Borrower agrees that, as of this
date, it has no defenses against the obligations to pay any amounts under the
Indebtedness. Each of Borrower and Guarantor (each, a “Releasing Party”)
acknowledges that Lender would not enter into this Modification Agreement
without Releasing Party’s assurance that it has no claims against Lender or any
of Lender’s officers, directors, employees or agents. Except for the obligations
arising hereafter under this Modification Agreement, each Releasing Party
releases Lender, and each of Lender’s and entity’s officers, directors and
employees from any known or unknown claims that Releasing Party now has against
Lender of any nature, including any claims that Releasing Party, its successors,
counsel, and advisors may in the future discover they would have now had if they
had known facts not now known to them, whether founded in contract, in tort or
pursuant to any other theory of liability, including but not limited to any
claims arising out of or related to the Agreement or the transactions
contemplated thereby. Releasing Party waives the provisions of California Civil
Code section 1542, which states:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of Lender and its agents, employees, officers,
directors, assigns and successors in interest. The provisions of this section
shall survive payment in full of the Obligations, full performance of all the
terms of this Modification Agreement and the Agreement, and/or Lender’s actions
to exercise any remedy available under the Agreement or otherwise.

6. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Indebtedness, Lender is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Documents. Except as
expressly modified pursuant to this Modification Agreement, the terms of the
Existing Documents remain unchanged and in full force and effect. Lender’s
agreement to modifications to the existing Indebtedness pursuant to this
Modification Agreement in no way shall obligate Lender to make any future
modifications to the Indebtedness. Nothing in this Modification Agreement shall
constitute a satisfaction of the Indebtedness. It is the intention of Lender and
Borrower to retain as liable parties all makers and endorsers of Existing
Documents, unless the party is expressly released by Lender in writing. No
maker, endorser, or guarantor will be released by virtue of this Modification
Agreement. The terms of this paragraph apply not only to this Modification
Agreement, but also to any subsequent Loan and Security modification agreements.

7. [RESERVED].

8. [RESERVED].

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

9. COUNTERSIGNATURE. This Modification Agreement shall become effective only
when (i) executed by Lender and Borrower, (ii) Borrower delivers stock
certificates representing shares of Kana Software B.V. held by Borrower,
(iii) Borrower delivers membership units of eVergance Partners LLC held by
Borrower, (iv) Borrower executes in blank and delivers an assignment separate
from certificate with respect to the shares of Kana Software B.V. held by
Borrower, and (v) Borrower executes in blank and delivers an assignment separate
from certificate with respect to units of eVergance Partners LLC held by
Borrower.

 

BORROWER:      LENDER: KANA SOFTWARE, INC.      BRIDGE BANK, NATIONAL
ASSOCIATION By:  

/s/ Michael J. Shannahan

     By:   

 

Name:  

Michael J. Shannahan

     Name:   

 

Title:  

CFO

     Title:   

 